Citation Nr: 9914327	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-02 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
back injury to include whether a reduction in the rating for 
residuals of a back injury from 20 percent to 10 percent was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which reduced the evaluation for the 
veteran's service-connected back disorder from 20 percent to 
10 percent disabling.  The veteran filed a timely appeal to 
this adverse determination.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's service-connected back disorder has not 
improved and is symptomatic.

3.  The veteran's residuals of a back injury are manifested 
by evidence of muscle spasm and moderately limited lumbar 
spine motion.


CONCLUSION OF LAW

The criteria for restoration of a 20 percent rating for 
residuals of a back injury have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 3.344, 
4.7, 4.71a, Diagnostic Code 5295 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible or capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

The RO reduced the veteran's disability evaluation for his 
service-connected residuals of a back injury from 20 percent 
to 10 percent in May 1997, effective September 1, 1997, 
following a VA examination.  A review of the record reveals 
that service connection was originally granted for residuals 
of a back injury by a rating decision dated in November 1974, 
at which time a noncompensable (zero percent) rating was 
assigned.  This rating was increased to 10 percent by a 
rating decision dated in March 1982, and again increased from 
10 percent to 20 percent by a rating decision dated in March 
1984 effective from January 10, 1984.  This 20 percent 
evaluation was reduced to 10 percent in an April 1986 rating 
decision, and in a February 1995 rating decision, the 
evaluation was again increased to 20 percent effective June 
25, 1994.  This 20 percent rating was continuously in effect 
until the September 1, 1997 reduction to 10 percent.

In considering the veteran's claim for restoration of his 20 
percent rating for his service-connected back disorder, the 
Board notes that the veteran was initially notified of the 
RO's proposed reduction in the evaluation for said disorder 
in a rating decision dated in March 1997.  The Board finds 
that this rating decision and its accompanying cover letter 
complied with the provisions of 38 C.F.R. § 3.105(e), which 
requires, inter alia, notification of the proposed reduction 
in evaluation, a statement of the facts and reasons for such 
reduction, such as recent improvement in physical condition, 
and an opportunity to submit evidence indicating that the 
reduction should not be made.  The Board further notes that 
since the veteran's 20 percent rating for this disorder had 
not been in effect for at least five years, the provisions of 
38 C.F.R. § 3.344(a), which sets forth certain regulatory 
requirements which must be complied with before evaluations 
which have been in effect for five or more years may be 
reduced, is not for application.  See 38 C.F.R. § 3.344(c), 
Brown v. Brown, 5 Vet. App. 413, 417 (1993).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evidence relevant to the veteran's restoration claim includes 
VA outpatient treatment notes dated from June to August 1994.  
These notes indicate several instances of complaints of, and 
treatment for, low back pain.  Of particular note is a June 
1994 note, which diagnosed lumbosacral spasm.

Also relevant are two VA examination reports dated in October 
1994.  At the time of a spine examination, the veteran 
complained of constant low back pain, periodically severe, 
which was aggravated by prolonged sitting and standing and by 
weather changes.  Physical examination revealed "marked" 
paravertebral muscle spasms, with tenderness in the 
paravertebral muscles.  Tenderness was also elicited at the 
L5-S1 level and in the left sacroiliac joint.  The examiner 
further stated that there was "severe" limitation of motion 
at the lumbar spine.  Range of motion testing revealed 
forward flexion to 20 degrees, backward extension to 50 
degrees, left and right lateral flexion to 25 degrees, and 
left and right rotation to 20 degrees.  Objective evidence of 
pain on forward motion was noted.  Although x-rays taken in 
October 1994 were essentially normal, a prior x-ray, dated in 
June 1994, which was attached to the examination report, 
showed hypertrophic facet joints at L5-S1 and questionable 
spondylolisthesis at L5.  The examiner diagnosed residuals of 
an injury to the lumbar spine with hypertrophic facet joint 
at L5-S1 and a probable spondylolysis at L5 with severe 
limitation of motion of the lumbar spine.

At the time of a VA spinal cord examination the next day, the 
examiner specifically noted "muscle spasm in the left lumbar 
and lumbosacral paravertebral muscles, also present on the 
right," as well as a less intense muscle spasm and 
tenderness in the lumbosacral area.  Following this 
examination, the examiner diagnosed residuals of a back 
injury with chronic strain and radiculopathy in the form of 
referred pain.

In February 1997, the veteran underwent a new VA spine 
examination.  At that time, the veteran complained of chronic 
low back pain, with soreness and tenderness.  The entirety of 
the actual physical examination report is as follows:

Physical examination shows a man who can 
ambulate independently.  No increased 
kyphosis or scoliosis.  [H]e can toe and 
heel walk without difficulty.  He could 
forward flex to 70 degrees, extend, bend 
and rotate 25 degrees.  There was pain 
with motion.  No neurological involvement 
noted.

The examiner diagnosed residual injury of the lumbosacral 
spine.

Also of record is a statement dated in May 1997 from Roger A. 
Mansnerus, M.D., a physician at Fairview Hospital Physicians 
Center, a private health care facility.  This physician 
detailed the history of the veteran's back problems, 
including injuries sustained and treatment provided, which 
included outpatient therapy, pelvic traction, anti-
inflammatory medications, and back rehabilitation therapy.  
The veteran complained of a constant, dull, aching pain which 
was localized to the lower back.  He also complained of acute 
exacerbations of severe lower back pain at least once a 
month, often precipitated by minimal activities.  
Neurological examination was essentially normal, except for 
marked limitation of back range of motion.  The examiner 
discussed preferred treatment options, then opined that 
"[b]ecause of the patient's persistent chronic pain and 
marked limitation of back range of motion, I agree on keeping 
him on 20% disability for his chronic back problems."

In June 1998, the veteran underwent two VA examinations.  At 
the time of a spine examination, the veteran complained of 
pain, stiffness, fatigability, and a lack of endurance.  He 
noted that normal everyday activities were hard to do if they 
involved bending and lifting.  Physical examination revealed 
that the veteran had a very stiff, awkward gait, and had 
difficulty getting out of a chair because of the pain and 
stiffness in his back.  He had stiffness, soreness, and 
tenderness to palpation over the paraspinous muscles.  Range 
of motion testing revealed forward flexion to 45 degrees, 
with pain, extension backward to "neutral," and bending and 
rotation to 20 degrees, with pain.  X-rays revealed minimal 
arthritis and left scoliosis.  The examiner diagnosed 
residual injury to the lumbosacral spine, with arthritis.

At the time of a spinal cord examination that same day, the 
examiner noted muscle tightness and tenderness in the left 
lumbar and the lumbosacral paravertebral muscles and in the 
right lumbosacral paravertebral muscles.  The examiner 
diagnosed no specific neurological problems on the basis of 
objective findings, but did noted that the veteran had 
tenderness, muscle tightness in the lumbar and lumbosacral 
paravertebral muscles on the left and in the lumbosacral 
areas on the right, with pain in the lower back and legs and 
subjective complaints of radiculopathy.

In February 1999, the veteran testified via videoconference 
at a Board hearing before the undersigned Board Member.  At 
that time, he stated that his back problems, to particularly 
include pain, had not improved in recent years, but rather 
had become worse.  He stated that he used prescription pain 
medication to help with his back pain, and prescription 
muscle relaxers to help with stiffness, tightening, and 
muscle spasms.  He estimated that he experienced muscle spasm 
about once per month.  He noted that he wore a back brace, 
and could not engage in several activities, including any 
sports, due to his back problems.  In addition, he stated 
that he felt that the February 1997 VA examination was 
inadequate, since it only took a few minutes and the 
physician did not even ask him to take his coat off or 
physically examine his back.

The veteran's chronic lumbosacral strain has been evaluated 
as 10 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5295.  Pursuant to this code 
section, a 10 percent rating is warranted for lumbosacral 
strain which is manifested by characteristic pain on motion.  
A 20 percent evaluation is warranted when such strain which 
is manifested by muscle spasm on extreme forward bending and 
a loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent rating is warranted when such 
lumbosacral strain is severe, with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

A review of the evidence detailed above reveals that as 
recently as October 1994, the veteran was found by two 
examiners to suffers from muscle spasm of the paravertebral 
muscles.  In one case, the spasm was characterized as 
"marked."  It appears that this spasm was not an isolated 
occurrence, since the veteran was diagnosed with muscle spasm 
of the low back in June 1994, several months earlier.  The 
Board notes that although the presence of muscle spasm was 
not noted at the time of the veteran's February 1997 VA 
examination, the absence of such spasm was not noted either.  
In short, the examiner made no notation either way.  The 
Board notes that this omission is important, since the 
presence of muscle spasm is one of only two criteria 
contemplated for the assignment of a 20 percent rating under 
DC 5295.  In addition, the Board observes that the February 
1995 RO rating decision which increased the veteran's 
disability rating from 10 percent to 20 percent disabling 
predicated this increase solely on the evidence of 
"demonstrable muscle spasm."  Thus, while the Board does 
not necessarily agree with the veteran's characterization of 
this examination as inadequate, it is clear that it is of 
limited use in evaluating the veteran's service-connected low 
back disorder.  Based on the foregoing, the Board concludes 
that the February 1997 VA examination therefore, did not show 
improvement in the veteran's service-connected back 
disability.  Thus, the Board finds that the veteran is 
entitled to restoration of the 20 percent rating for his 
service-connected back disorder.

Furthermore, while the two June 1998 VA examinations did not 
note the presence of muscle spasm per se, both examinations 
noted stiffness, tightness, and tenderness in the veteran's 
paravertebral muscles.  In addition, the veteran has 
testified that he suffers from periodic muscle spasm in the 
low back, and has stated that he has been prescribed muscle 
relaxers to help with this problem.  Therefore, the Board 
finds that the evidence, when viewed as a whole, demonstrates 
that the severity of the veteran's service-connected 
residuals of a back injury during the time period pertinent 
to this appeal more closely approximates the level of 
severity contemplated by a 20 percent rating under DC 5295. 

With respect to whether the veteran is entitled to an 
evaluation in excess of 20 percent, the Board finds that the 
evidence does not show and the veteran does not contend that 
the criteria contemplated by a 40 percent evaluation under DC 
5295 are met, such as listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, loss of lateral 
motion with osteoarthritic changes, narrowing or irregularity 
of the joint space, or abnormal mobility on forced motion.  
Thus, a rating in excess of 20 percent under DC 5295 is not 
warranted.

Furthermore, the Board notes that, in the alternative, the 
veteran's limited spine motion could entitle him to a 20 
percent rating under the provisions of DC 5292, pursuant to 
which the severity of limitation of lumbar spine motion is 
rated.  Pursuant to this code, a 20 percent rating is 
warranted for moderate limitation of lumbar spine motion.  A 
40 percent rating is warranted if such limitation is severe.  
The Board finds that the results of range of motion of the 
veteran's lumbar spine have consistently shown that he 
suffers from moderately limited motion, particularly when 
taking into account the fact that examiners have recorded 
objective evidence of pain on motion during such testing.  
However, as this limitation is not severe in nature, a 40 
percent rating is not warranted.

The Board acknowledges that the veteran's back disorder has 
repeatedly been reported to be productive of pain.  However, 
this pain has been taken into consideration in granting the 
veteran a 20 percent disability evaluation under DC 5295.  
The veteran is not objectively shown to have such disabling 
pain productive of additional functional impairment as to 
warrant consideration of assignment of an increased 
evaluation in excess of 20 percent with consideration of the 
criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Similarly, 
the Board does not find that an evaluation in excess of 20 
percent is in order under any of the relevant diagnostic 
codes for the reasons set forth above.

For the foregoing reasons, the Board finds that the veteran 
is entitled to restoration of his 20 percent disability 
rating under DC 5295, effective the date of the reduction. 


ORDER

Restoration of a 20 percent rating for residuals of a back 
injury is granted, subject to the controlling regulations 
governing the payment of monetary awards.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

